Dissenting Opinion by
Judge Barry:
We are again presented with the unusual situation where the Unemployment Compensation Board of Review (Board) has found, on review of a cold record, testimony of a claimant to be incredible after -a referee, who heard the testimony and had opportunity to observe the claimant’s demeanor, found that testimony worthy of belief. As I do not believe the legislature intended to vest such powers with the Board, I must dissent. In this case, claimant testified that she was late or absent because of problems during her pregnancy. Based on this testimony, the referee specifically found that “ [cjlaimant’s attendance problems resulted from complications relating to her pregnancy.” (Finding of Fact No. 2, Referee’s Decision, September 28, 1982.) Without taking additional testimony, the Board found to the contrary.
In Ellis v. Unemployment Compensation Board of Review, 80 Pa. Commonwealth Ct. 336, 471 A.2d 1281 (198-4), I filed a dissenting opinion on this exact point and that opinion is equally apt here. There are, in addition, further points which must be made.
I do not quarrel with the proposition that the Board is the ultimate fact finder, -since Section 504 of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §824, has been interpreted to permit the Board to hold hearings without a prior hearing before a referee. Franke v. Unemployment Compensation Board of Review, 166 Pa. Superior Ct. 251, 70 A.2d 461 (1950). Interestingly, the first case to hold that a board could reverse a referee’s finding as to credibility without taking additional testimony, Crib *96Diaper Service v. Unemployment Compensation Board of Review, 174 Pa. Superior Ct. 71, 98 A.2d 490 (1953), relied on Bronkowski v. Colonial Colliery Co., 153 Pa. Superior Ct. 574, 34 A.2d 837 (1943) and Kenny v. Esslinger’s Brewery, 161 Pa. Superior Ct. 451, 55 A.2d 554 (1947). Both of these cases, however, were workmen’s compensation cases at a time when Section 423 of The Pennsylvania Workmen’s Compensation Act, Act of June 2, 1915, P.L. 736, as amended, by Section 6 of the Act of June 26,1919, P.L. 642 and by 'Section 1 of the Act of June 4, 1937, P.L. 1552, 77 P.'S. §854,1 specifically gave the Workmen’s Compensation Appeal Board the power to reverse a referee without taking additional testimony.2
Further Section 502 of the Unemployment Compensation Law specifically provides:
Where an appeal from the determination or revised determination, as the case may be, of the department is taken, a referee shall, after affording the parties and the department reasonable opportunity for a fair hearing, affirm, modify, or reverse such findings of-fact and the determination or revised determination, as the case may be, of the department as to him shall appear just and proper. (Emphasis added.)
43 P.S. §822 (Supp. 1965-83). Yet ¡Section 504 provides :
The board shall have power, on its own motion, or on appeal, to remove, transfer or review any claim pending before, or decided by, a *97referee, and in any such ease and in eases where a further appeal is allowed by the board from the decision of a referee, may affirm, modify, or reverse the determination or revised determination, as the case may be, of the department or referee on the basis of the evidence previously submitted in the case, or direct the taking of additional evidence. (Emphasis added.)
43 P.S. §824 (Supp. 1965-83). As is readily apparent, Section 504 says not one word concerning findings of fact. It is my belief that the Board’s power to reverse the referee in the last quoted section applies only to pure questions of law unless the Board takes additional evidence and thus has the opportunity to personally judge the credibility of the witnesses. As claimant had a valid excuse for her absenteeism which was believed by the referee, I would reinstate the referee’s award. It is incredible to me that the Board could decide on a cold record that this claimant was lying about her pregnancy problems.

 In 1972, Section 428 was amended to remove suck power from the Workmen’s Compensation Appeal Board, Universal Cyclops Steel Corp. v. Krawczynski, 9 Pa. Commonwealth Ct. 176, 305 A.2d 757 (1973).


 For historical perspective. See Vonot v. Hudson Coal Co. 285 Pa. 385, 132 A. 347 (1926) and MoCauley v. Imperial Wool Co., 261 Pa. 312, 104 A. 617 (1918).